STONE, C. J.
The bill in this case was filed to, enforce a vendor’s lien.
There is probably no principle of common or equity law which has given rise to more divergence, if not contrariety of judicial opinion, than the one which is presented by this record. — 3 Pom. Eq. Jur.,'§ 1251, a,nd note. The decisions of this court have extended the relief as far as those of any other court, and much farther than several of them have gone. Many principles connected with this doctrine are so clearly established as to require only tó be stated. Of these clearly established 'principles we state only the following: The subject of the sale must be only an interest in real estate, and the price promised must have no other consideration than the land purchased. If anything other than the land, *416constitute part of tire consideration, and the promise to pay is of a sum in gross for the two or more things purchased, then a bill to enforce a vendor’s lien can not be maintained. In such case it can not be known how much of the promise to pay rested on the land for its consideration. — Jones v. Ball, 94 Ala. 529; Bridgeport Land & Tmp. Co. v. Amer. Fire-proof Steel Car Co., 94 Ala. 592; Betts v. Dykes, 82 Ala. 378; Williams v. McCarty, 74 Ala. 295; Stringfellow v. Ivie, 73 Ala. 209.
When sale is made on credit, and title is retained by the vendor, there is a lien for the unpaid purchase money, whether independent, separate security is taken or not. — Chapman v. Chunn, 5 Ala. 397; Kelly v Payne, 18 Ala. 371; Conner v. Banks, 18 Ala. 42; Wimbish v, Montg. B. & L. Asso., 69 Ala. 575; Lowery v. Peterson, 75 Ala. 109.
When sale and conveyance are made, the purchase money remaining unpaid, there is a lien for the unpaid purchase money, unless independent, separate security has been taken ; but this lien will not be enforced against a bona fide purchaser of the land, who purchased and paid in ignorance that the purchase money was unpaid. Burns v. Taylor, 23 Ala. 255; Moore v. Clay, 7 Ala. 742; Wells v. Morrow, 38 Ala. 125; Shorter v. Frazer, 64 Ala. 74.
When the purchase price is promised to be paid in money, even if there be a stipulation that it may be discharged in something else, and there is a failure to so discharge it at the time stipulated, this leaves the agreement as nothing less than a promise to pay money, and a bill can be maintained to enforce the vendor’s lien. — Bridgeport Land & Imp. Co. v. Amer. Fire-proof Steel Car Co., 94 Ala. 592, and authorities cited; Plowman & McLean v. Riddle, 14 Ala. 169.
The foregoing principles are very clearly settled.
It is contended for appellants that the bill in this' case will not lie ; that it presents no case for the enforcement of a vendor’s lien, and if the complainant, Hastings, has any remedy, it is a suit at law for a failure on the part of Parrish and Riverton Land Company to execute their part of the agreement, namely, to erect the stock gaps-, construct the crossings and fence the railroad track, as their deed bound them to do. Among other authorities *417they rely on McDonald v. Elyton Land Co., 78 Ala. 382, and Brideport Land & Imp. Co. v. Amer. Fire-proof Steel Car Co., 94 Ala. 592.
In the cases referred to there was no agreement on the part of the purchasers to do any' service or work on, or adjoining to, the lands the sellers retained, with a view to the betterment, or less disturbed enjoyment thereof. Neither the nature nor the object of the works stipulated to be done looked to that end. Their object was to enhance, incidentally, the value of other landed interests retained by the vendor, or to promote some other interests which was not the direct subject of the negotiation and sale. Neither of those cases furnished a rule or money standard by which the injury suffered from the breach could be measured or ascertained. They sounded in damages merely, were entirely speculative. Still, - they were not decided on that ground. The case in 78th Alabama went off largely on the fact that Mrs. McDonald was a married woman, and could not make a binding, personal .covenant; while the subsequent change of the contract also exerted its influence in leading to the conclusion reached by this court.
" So, in the case of the Bridgeport L. & I. Co., 94 Ala. 592, the bill failed, because the land sale was not a simple, single sale of the land at an agreed price, but it was blended in one transaction with other agreements and stipulations, which neither furnished nor left any data for determining definitely the agreed purchase price of the land.
The present case is not distinguishable in principle from Hooper v. S. & M. R. R. Co., 69 Ala. 528. In that case, as in this, a money price was paid for'the right-of-way, with a further stipulation by the railroad company “to fill, level or grade every street which leads to or around Block A., where George D. Hooper resides, which is cut by said railroad, in such a manner, and to such an extent, as to make the crossing of said railroad by each of said streets, as ample and as convenient, as it is pos- . sible to make them consistently with the running and use of said railroad, and this grading, filling up and levelling to extend to the width of twenty feet, and to be always kept up by the company; provided, however, that a bridge, ií deemed advisable by both parties, may be built by the company across the railroad on Wasbing*418ton street.” The railroad company paid the money agreed to be paid, but failed and neglected to do the work on the streets they had agreed to do. Hooper filed a bill to enfoi’ce a vendor’s lien, and to recover the damages he alleged he had sustained by the railroad’s failure to keep its contract in reference to the streets. This court held he was entitled to the relief he prayed. We said: “Entering upon the lands, acquiring possession by contract with the appellants, the relation of the parties is that of seller and purchaser. If the company had stipulated to pay, apd the appellants had agreed to accept a specific sum of money, as just compensation for the lands taken, that sum would, of necfessity, have embraced all compensation the appellants could have claimed for the interruption or obstruction of the highways leading to and from these lots, or because of the diminished value of the lots from any cause, in the appropriation of parts of them to the uses of the company. That sum would have been as essentially the purchase money of lands, or of a right and interest in and to lands, as when between natural persons there is a bargain and sale for a specified price. What difference is there in right and principle, when a specific sum is promised and paid as partial compensation, and there is a promise to repair an injury by work and labor, which lessened the value of the remaining lands of the owner, for which he is entitled to compensation? If the injury is not repaired, the owner suffers loss, and the company gets the land without making the compensation justly due, without paying the consideration upon which it was let into possession. The real foundation of the lien of a vendor for the purchase money of lands is, that it is ■against good conscience for one man to get and keep the lands of another, without paying the consideration promised to be paid for them. For the performance bf the contract by the company, in all its parts, it is evident the appellants relied, and the company intended they should rely, on the lands taken as a security. The retention of the legal title is very strong, if it is not conclusive evideuce of this reliance. The terms of the contract are conclusive — it is only in return for the performance by the company of the contract, that the appellant’s promise to give the company ‘the right to run their road through said block, on the road bed, as at present graded, and *419to the use of all of lot number four, on the north side of said railroad track, and the right-of-way on lot number four to the extent of tiuenty-five feet from the center of said railroad track.’”
Tlie case of Hooper v. S. & M. R. R. Co., supra, is supported by Cooper v. A. & A. R. R. Co., 85 Ala. 106; Walker v. R’way Co., 1 Eq. Ca. L. R. 195; Pierce on Railways, 169 n. 5; Dayton X. & B. R. R. Co. v. Lewton, 20 Ohio St. 401; Trustees v. Lynch, 70 N. Y. 449. The following decisions of this court assert a kindred principle: Neel v. Clay, 48 Ala. 252; Cordova Coal Co.v. Long, 91 Ala. 538 Smith v. Vaughan, 78 Ala. 201.
In the Bridgeport L. & I. Co. v. Amer. F. P. Steel Car Co., 94 Ala. 592, the case of Hooper r. Railroad is referred to without express dissent, but there is a statement, not necessary to the decison rendered, which can hardly be reconciled with the Hooper Case. That statement is as follows : “In the case at bar, if the plaintiffs had obtained a judgment in a court of law against the respondents for a breach of contract for failing to perform the covenants agreed to as the consideration for the conveyance of the land, and there were no other difficulties in the way, we hold a vendor’s lien could be enforced against the land to secure the payment of the judgment.”
In that case there was a reason for requiring that the amount of damages should be first ascertained by 'the verdict of a jury. The nature of the contract and the consequence of its breach were such that the amount of the injury could not be measured by any money standard. In the case we have in hand, like the case of Hooper v. S. & M. R. R. Co., the amount of damage is the diminution in value of the land retained by the vendor, caused by the purchaser’s violation of his contract. In other words, the comparative value of the land, with and without the fences, stock gaps and road crossings.
My own wish is to adhere to the decision rendered in the case of Hooper v. Sav. & Mem. R. R. Co., 69 Ala. 529. That decision was rendered twelve years ago, and has been quoted with apparent approval. — Cooper v. A. & A. R. R. Co., 85 Ala. 106. See also Thornton v. S. & B. R. Co., 84 Ala. 109.
My brothers, however, hold that in a case like the present, a bill will not lie to enforce a vendor’s lien, on *420the facts set forth in this bill. The result is that the decretal order of the district court must be reversed.
We all agree that in a case like the present appropriate relief can be sought for in an action at law for damages, or by injunction to restrain the use of the right-of-way until the terms of the contract are complied with.— N. O. & S. R. R. Co. v. Jones, 68 Ala. 48; s. c. 70 Ala. 227; Thornton v. S. & B. R. R. Co., 84 Ala. 109; Cooper v. A. & A. R. R. Co. , 85 Ala. 106; Cordova Coal Co. v. Long, 91 Ala. 538; J. C. & B. R. R. Co. v. Horse R. R. Co., 20 N. J. Eq. 61; Cozens r. B. R’way Co., 1 Ch. App. 593.
Reversed and remanded.